—In an action to recover damages for personal injuries, the defendant appeals from (1) a judgment of the Supreme Court, Kings County (Spodek, J.), entered February 15, 1995, which, upon a jury verdict awarding the plaintiff the sum of $55,000 for past pain and suffering and the sum of $150,000 for future pain and suffering, is in favor of the plaintiff and against her in the principal sum of $210,000, and (2) an amended judgment of the same court entered May 22, *5311995, which is in favor of the plaintiff and against her in the principal sum of $205,000.
Ordered that the appeal from the judgment entered February 15, 1995, is dismissed, as that judgment was superseded by the amended judgment entered May 22,1995; and it is further,
Ordered that the amended judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
We are unpersuaded by the defendant’s argument that the trial court erred in failing to deliver to the jury a comparative negligence charge. On the facts presented herein, there was no valid line of reasoning from which the jury could have concluded that the plaintiff engaged in conduct which fell below the standard required by a reasonably prudent person to keep herself from harm (see generally, Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 517).
Moreover, the verdict as to damages was supported by the credible evidence adduced at trial (see, Nicastro v Park, 113 AD2d 129, 133; Cohen v Hallmark Cards, 45 NY2d 493, 498-499).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Pizzuto, and Joy, JJ., concur.